



COURT OF APPEAL FOR ONTARIO

CITATION:
Kopyto v. The
    Law Society of Upper Canada, 2012 ONCA 833

DATE: 20121128

DOCKET: C55760

Laskin, MacPherson and Gillese JJ.A.

BETWEEN

Harry Kopyto

Plaintiff (Appellant)

and

The Law Society of Upper Canada

Defendant (Respondent)

Harry Kopyto, appearing in person

Helen A. Daley and Simon Bieber, for the respondent

Heard: November 26, 2012

On appeal from the order of Justice Darla A. Wilson of
    the Superior Court of Justice, dated July 11, 2012.

APPEAL BOOK ENDORSEMENT

[1]

We see no reversible error in the reason of Wilson J.  Further, we see
    no possibility that the appellants attack on the constitutionality of the
    legislation can succeed.

[2]

Finally, this is not a case in which leave to amend the claim should be
    granted.  It is plain and obvious that this claim, no matter how drafted, is
    doomed to fail.

[3]

The appeal is dismissed, with costs fixed at $3,000, inclusive of
    disbursements and applicable taxes.


